DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-8 in the reply filed on 25 Jan. 2022 is acknowledged.


Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites “the gas outlet port” and claim 1 recites “a gas outlet port … the outlet port”. For consistency, Applicant should use the same terminology when referring to the gas outlet port. Examiner suggests amending claim 8 to recite “the outlet port”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “switch between its gas flow-arresting state and a gas flow permitting state”. The antecedent of “its” is unclear. Further, if the gas flow-arresting state and a gas flow permitting state is the same as the previously recited “a gas flow-arresting state and a gas flow permitting state” is unclear. Examiner suggests amending to recite “switch between the gas flow-arresting state and the gas flow permitting state”.
Claim 1 recites the limitation "the piston". There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 depend upon claim 1.
Claim 3 recites “coupled to the piston member such that its switch” where the antecedent of “its” is unclear.
Claim 3 recites “the gas flow-arresting state and the gas flow permitting state” where the antecedent is unclear because “a gas flow-arresting state and a gas flow permitting state” and “its gas flow-arresting state and a gas flow permitting state” is recited in claim 1.


Claim Rejections - 35 USC § 102 in view of McCarty
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarty et al. US 2013/0240770 (hereafter McCarty).

Regarding claim 1, McCarty teaches a gas valve (300 in Fig 3), comprising:
a gas passage (passage between 322 and 324) defined between a gas inlet port (322) and a gas outlet port (324) and comprising a valve unit (valve comprising 318) switchable between a gas flow-arresting state (valve closed, ¶21) and a gas flow permitting state (plug lifted, ¶22), permitting gas flow from the inlet port to the outlet port (¶22);
a piston mechanism (mechanism comprising 310) comprising a piston member (310) coupled to the valve unit (via 328) and configured, through axial displacement (B-B axis) of the piston member between first and second positions, to induce the valve unit to respectively switch between its gas flow-arresting state and a gas flow permitting state (¶22);
a liquid chamber (chamber between casing 307 and diaphragm 302) in communication with a liquid flow duct (326) such that a change in liquid pressure in said flow duct or liquid flow dynamics through said duct induces a change in static pressure within the liquid chamber to thereby induce displacement of the piston (¶21-22).

Regarding claim 3, McCarty teaches all the limitations of claim 1. McCarty further teaches wherein the valve unit comprises a valve plunger (318) disposed in a valve seat (320), the plunger being coupled to the piston member such that its switch between the gas flow-arresting state and the gas flow permitting state is through axial movement (¶21-22, Fig 3).

Regarding claim 4, McCarty teaches all the limitations of claim 3. McCarty further teaches wherein the piston member and the valve plunger are coupled to one another in a fixed manner (¶21-22, Fig 3).

Regarding claim 5, McCarty teaches all the limitations of claim 1. McCarty further teaches wherein the displacement of the piston member from the first to the second position is through increase in static pressure within the liquid chamber (¶21-22, Fig 3).

Regarding claim 6, McCarty teaches all the limitations of claim 5. McCarty further teaches wherein the piston member is biased into its first position by a biasing 


Claim Rejections - 35 USC § 103 in view of McCarty
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McCarty as applied to claim 1 above, and further in view of Brown et al. US 5,178,799 (hereafter Brown).

Regarding claim 2, McCarty teaches all the limitations of claim 1. McCarty further teaches where the diaphragm pushes up on the biasing spring (¶21-22, Fig 3).

Brown teaches a gas valve (Fig 6) wherein the piston mechanism comprises a flexible liquid-impermeable diaphragm (38) separating between the piston member and the liquid chamber and coupled to the piston member such that deformation of the diaphragm induces displacement of the piston member (col 3 line 54 – col 4 line 19, Fig 6). Brown teaches where the diaphragm pushes down on the biasing spring (col 3 line 54 – col 4 line 19, Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of McCarty (300) by incorporating the diaphragm pushing down on the biasing spring of Brown (col 3 line 54 – col 4 line 19, Fig 6) as an obvious matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A). The modification would result in the liquid chamber of McCarty being between the casing 305 and diaphragm 302, the liquid flow duct 326 located in the casing 304 wall, and the springs 308 being between casing 307 and plate 306.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McCarty as applied to claim 1 above, and further in view of “Basic operation and function of control valves” Cashco published Feb. 1999 accessed at .

Regarding claim 7, McCarty teaches all the limitations of claim 1.
McCarty does not teach wherein the displacement of the piston member from the first to the second position is through decrease in static pressure within the liquid chamber.
Cashco teaches where a valve can be designed to fail-open as a well known valve design and as one of 4 possible valve designs (page 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of McCarty (300) by incorporating the fail open design of Cashco (page 42) as an obvious matter of combining prior art elements according to known methods to yield predictable results (MPEP §2143 I A) and as a matter of obvious choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP §2143 I E). The modification would result in wherein the displacement of the piston member from the first to the second position is through decrease in static pressure within the liquid chamber.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McCarty as applied to claim 1 above, and further in view of Wilder et al. US 2015/0225221 (hereafter Wilder).

Regarding claim 8, McCarty teaches all the limitations of claim 1.
McCarty does not teach an anti-freeze module fitted at or associated with the gas outlet port configured to reduce water condensation at the gas outlet port due to expansion of the gas once flow of gas is permitted through the gas outlet.
Wilder teaches expanding gas can cause freezing and an anti-freeze module fitted at or associated with the gas outlet port configured to reduce water condensation at the gas outlet port due to expansion of the gas once flow of gas is permitted through the gas outlet (¶37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve of McCarty (300) by incorporating the anti-freeze module of Wilder (¶37) in order to prevent freezing (¶37).


Claim Rejections - 35 USC § 102 in view of Brown
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. US 5,178,799 (hereafter Brown).

Regarding claim 1, Brown teaches a gas valve (Fig 6), comprising:
a gas passage (passage between 40 and 42) defined between a gas inlet port (40) and a gas outlet port (42) and comprising a valve unit (valve comprising seat 46) switchable between a gas flow-arresting state (valve closed, col 3 lines 61-65) and a gas flow permitting state (valve opened, col 4 lines 6-11), permitting gas flow from the inlet port to the outlet port (col 3 line 54 – col 4 line 19);
a piston mechanism (mechanism comprising 44) comprising a piston member (44) coupled to the valve unit (via seat 46) and configured, through axial displacement (B-B axis) of the piston member between first and second positions, to induce the valve unit to respectively switch between its gas flow-arresting state and a gas flow permitting state (col 3 line 54 – col 4 line 19);
a liquid chamber (36) in communication with a liquid flow duct (34) such that a change in liquid pressure in said flow duct or liquid flow dynamics through said duct induces a change in static pressure within the liquid chamber to thereby induce displacement of the piston (col 3 line 54 – col 4 line 19).

Regarding claim 2, Brown teaches all the limitations of claim 1. Brown further teaches wherein the piston mechanism comprises a flexible liquid-impermeable diaphragm (38) separating between the piston member and the liquid chamber and coupled to the piston member such that deformation of the diaphragm induces displacement of the piston member (col 3 line 54 – col 4 line 19, Fig 6).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776